PER CURIAM.
Upon consideration of the appellant’s response to the Court’s order of December 29, 2004, the Court has determined that the order on appeal is not a final order. See Benton v. Moore, 655 So.2d 1272 (Fla. 1st DCA 1995); see also Augustin v. Blount, 573 So.2d 104 (Fla. 1st DCA 1991). Accordingly, the appeal is hereby dismissed for lack of jurisdiction. In light of this dismissal, the appellant’s “Motion for Default — Redress,” filed on January 25, 2005, is denied as moot.
BARFIELD, WEBSTER, and DAVIS, JJ., concur.